Citation Nr: 0946050	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  08-11 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for arthritis of the feet.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 through 
January 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.

The Board notes that in his April 2008 substantive appeal, 
the Veteran stated that he had been unable to work since 2005 
due to his claimed goutic arthritis.  The Veteran's statement 
in this regard raised an informal claim for a total 
disability rating based upon individual unemployability 
(TDIU).  In May 2009, the Veteran was provided a notice 
letter advising him as to the information and evidence 
necessary to substantiate his TDIU claim.  As no further 
action has been taken on that claim, the Board now refers it 
to the RO for its consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an April 2007 personal statement, the Veteran contended 
that he was diagnosed with goutic arthritis which was related 
to walking on steel deck platings during active duty service.  
In a June 2009 letter, the Veteran asserted that his goutic 
arthritis was caused by walking up and down vertical ladders, 
a distance of six to eight decks on his ship, four to six 
times per day.

Treatment records from October 2005 reflect that the Veteran 
was provided a preliminary diagnosis at that time of 
recurrent arthropathy and tenosynovitis of both ankles and 
feet.  A bone scan and x-rays performed later that month 
revealed mostly arthritic changes in the feet.  The Veteran's 
private physician confirmed his diagnosis of chronic 
arthritis and tenosynovitis of both feet and ankles, and 
further speculated that "there may be a little component of 
gouty arthritis."  In an undated nexus statement provided to 
VA in July 2007, the Veteran's private physician opined that 
the Veteran's arthritis "can be" related to walking on 
steel decking or hard services during his active duty 
service.

To date, the Veteran has not been afforded a VA examination 
of his feet.  Given the Veteran's current diagnosis and 
etiology opinion rendered by his private physician, a VA 
examination is necessary to determine the nature and etiology 
of his arthritis of the feet.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination, with an appropriate examiner, 
to determine the nature and etiology of 
the arthritis in his feet.  The Veteran's 
claims file must be made available to the 
examiner prior to the examination, and the 
examiner must review the entire claims 
file in conjunction with the examination.

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to Veteran's 
disorder of the feet.  The examiner is 
also requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that any diagnosed arthritis 
is etiologically related to the veteran's 
period of active service.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for 
arthritis of the feet should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


